                          Case 6:20-cr-10022-JWB Document 5 Filed 06/26/20 Page 1 of 1

                                                                                                                                       FILED
                                                                                                                                    U.S. District Court
                                                                                                                                     District of Kansas

AO 442 (Rev.0 1/09) Arrest Warrant



                                           UNITED STATES DISTRICT COURT                                                      C l e r ~ , t Court
                                                                                                                             By            Deputy Clerk
                                                                            for the

                                                            District of Kansas
                   United States of America                                   )
                                 V.                                           )
                                                                              )        Case No. 20-10022-01 -JWB
                    KYLE ELLERY,                                              )
                              Def endant                                      )

                                                           ARREST WARRANT
To:       Any authorized law enforcement officer


          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        KYLE ELLERY,
                                  ------------------------------------
who is accused of an offense or violation based on the fo ll owing docum ent filed with the court:

ti    Indictment          0    Superseding Indictment             0 Info rm ation         0 Superseding Information             0 Complaint
0 Probation Vio lation Petition              0 Supervised Rel ease Violation Petition               0 Violation Notice          0 Order of the Court

This offense is briefly descri bed as follows:

 Transportation with Intent to Engage in Criminal Sexual Activity. See attached indictment for additional charg~s.




                                                                                                                              .     --!




Date:     02/27/2020                                                                                   s/ Sarah M. Zepick
                                                                                                     Issuing officer 's signature

City and state:       Wichita, Kansas                                                         Timothy M. O'Brien, Clerk of Court
                                                                                                       Printed name and title


                                                                            Return

          This warrant was received op (date)          'l.. (?.... 1 / U)         , and the person was arrested on (date)
at (city and state)       \,,Q I c...,\...~.., 1C....- l'J 5.._ j ·

Date:



                                                                                                       Printed name and title
